               Case 2:19-cv-00313-MMD-NJK Document 20 Filed 07/29/19 Page 1 of 3



 1   David J. Kaminski (Pro Hac Vice)
     kaminskid@cmtlaw.com
 2   Martin Schannong (Pro Hac Vice)
 3   schannongm@cmtlaw.com
     CARSON & MESSER LLP
 4   5901 West Century Boulevard, Suite 1200
     Los Angeles, CA 90045
 5
     (310) 242-2200 Telephone
 6   (310) 242-2222 Facsimile

 7   Attorneys for Defendant
     AARGON AGENCY, INC.
 8
 9
10                                UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA

12
13   ALAN WARENSKI, individually and) CASE NO.: 2:19-cv-00313-MMD-NJK
     on behalf of all others similarly )
14   situated,                         )
                                       ) NOTICE OF SETTLEMENT
15                Plaintiff,           )
                                       )
16          v.                         )
                                       )
17   AARGON AGENCY, INC.,              )
                                       )
18                Defendant.           )
                                       )
19                                     )
                                       )
20                                     )
                                       )
21                                     )
                                       )
22
23                  TO THE COURT, THE PARTIES, AND THEIR ATTORNEYS OF
24   RECORD HEREIN:
25                  PLEASE TAKE NOTICE that the parties have settled this entire matter on an
26   individual basis.            Plaintiff ALAN WARENSKI and Defendant AARGON
27   AGENCY, INC. (hereinafter collectively referred to as “the Parties”) anticipate that
28



     {00119507;1}                                 1
                                                                             NOTICE OF SETTLEMENT
                                                                       CASE NO. 2:19-cv-00313-MMD-NJK
               Case 2:19-cv-00313-MMD-NJK Document 20 Filed 07/29/19 Page 2 of 3



 1   they will complete the settlement and file a stipulation of dismissal with prejudice
 2   as to Plaintiff, and without prejudice as to the putative class members, within 65
 3   days from the date of this Notice.
 4                  In light of the settlement, the Parties respectfully request that the Court vacate
 5   all pending matters in this case.
 6
 7                                                    KAZEROUNI LAW GROUP, APC
 8
     Dated: July 29, 2019                             s/ Michael Kind
 9                                                    Michael Kind
10                                                    Gustavo E. Ponce
                                                      Attorneys for Plaintiff,
11
                                                      ALAN WARENSKI
12
13                                                    CARLSON & MESSER LLP
14
     Dated: July 29, 2019                             s/ David J. Kaminski
15                                                    David J. Kaminski
16                                                    Martin Schannong
                                                      Attorneys for Defendant
17
                                                      AARGON AGENCY, INC.
18
19
20
21
22
23
24
25
26
27
28



     {00119507;1}                                    2
                                                                                    NOTICE OF SETTLEMENT
                                                                              CASE NO. 2:19-cv-00313-MMD-NJK
               Case 2:19-cv-00313-MMD-NJK Document 20 Filed 07/29/19 Page 3 of 3



 1                           ATTESTATION AND CERTIFICATE OF SERVICE
 2                  I, David J. Kaminski, am the ECF user whose identification and password are
 3   being used to file the Notice of Settlement, Pursuant to Civil Local Rule 5-1(i)(3), I
 4   hereby attest that all counsel whose electronic signatures in the Notice of Settlement
 5   provided their authority and concurrence to file that document.
 6
 7                                                 CARLSON & MESSER LLP
 8
     Dated: July 29, 2019                          s/ David J. Kaminski
 9                                                 David J. Kaminski
10                                                 Martin Schannong
                                                   Attorneys for Defendant
11
                                                   AARGON AGENCY, INC.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00119507;1}                                 3
                                                                               NOTICE OF SETTLEMENT
                                                                         CASE NO. 2:19-cv-00313-MMD-NJK
